DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The previous 35 U.S.C. § 112 rejection of claim 11 is withdrawn in light of the amendment to the claim.
Applicant's arguments filed 23 February 2021 respect to claim(s) claims 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant argues on pages 8-13 of the Remarks that the newly added claim limitations of “a first flange and a second flange, the first flange being disposed at an angle to the second flange, wherein the angle is between 0° and 90°” are not found in the prior art used in the previous rejections of claims 1, 2, 4, 11 and 13; however, the new limitations are treated in this Action in the rejections below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage (U.S. Pat. 4,375,864) in view of Arch, et al. (“Arch”) (U.S. Pat. 9,573,736), Malinski (U.S. Pat. 9,090,443) and Gotoh (U.S. Pat. 5,351,860).
Regarding claim 1, Savage discloses an adapter (66, 72) for dispensing a liquid from a container (14), the container having an outlet opening (16), the adapter comprising: an elongate body (72) having a proximal end and a distal end opposite the proximal end; a probe (66) disposed adjacent to the proximal end, the probe being configured to removably engage with the outlet opening of the container; and a passage extending through the elongate body, the passage being in fluid communication with the probe.
Savage discloses that the probe has a first flange (78) but is silent regarding a second flange being disposed at an angle to the second flange, wherein the angle is between 0° and 90°.  Arch discloses a connector assembly for a fitment, the connector assembly having a probe with a first (16) and second (14) flange, the flanges being disposed 0° to each other.  Arch discloses that a lockout collar (19) is separately attached between the flanges, the lockout collar provided to preclude inadvertent and undesirable coupling between the probe and the dispensing valve.
Therefore; it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Savage as taught by Arch by including a second additional flange to accommodate a lockout collar to preclude inadvertent and undesirable coupling between the probe and the dispensing valve.  (Arch: abstract)
Savage discloses that the distal end of the hose (72) leads to a dispenser nozzle (not shown) (col. 4, line 28) but does not specify a valve adjacent to the distal end or that the dispenser nozzle includes a valve.
Malinski discloses an adapter (“liquid transfer mechanism”) for dispensing a liquid from a container (154), the adapter includes an elongate body (140) having a proximal end and a distal end opposite the proximal end; a probe (176) disposed adjacent to the proximal end, the probe being configured to removably engage with the outlet opening of the container; a valve (106) 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include an outlet valve, such as Malinski’s, adjacent to Savage’s outlet opening in order for the user to control the flow from the container.
The distal end of Malinski’s valve comprises an opening but does not specify that it is configured to engage a dispensing connector.  Gotoh teaches a distal end (60) which comprises an opening configured to engage a dispensing connector (61) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Malinski’s spigot (106) at the distal end to accept and engage a dispensing connector, such as a tube, to communicate with a remote dispensing component, such a pump.  (Gotoh: col. 5, lines 21-22)
Regarding claim 2, Savage discloses that the first flange (78) contacts a connected component (against 50).
Regarding claim 3, Savage discloses that the elongate body (72) is flexible (col. 4, lines 27-28: “hose”).
Claim(s) 4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurman, et al. (“Thurman”) (U.S. Pat. 9,010,589) in view of Bowen (U.S. Pat. 2,513,272) and Arch, et al. (“Arch”) (U.S. Pat. 9,573,736).
Regarding claim 4, Thurman discloses a dispensing system for storing and dispensing a liquid, the dispensing system comprising: a flexible pouch (12) having a dispensing valve (42), the valve inherently having an open configuration and a closed configuration; an adapter having a probe (202) configured to engage with the dispensing valve (col. 5, lines 3-13 and 62-65); and   Thurman discloses in Fig. 2 that the adapter is configured to extend through the orifice of the rigid container.  Thurman also discloses that the probe engages the dispensing valve but not entirely within the receptacle; however, Bowen illustrates that a probe (stem, 24) engages a dispensing valve (30) entirely within a receptacle (23) (see Figs. 2 and 3 of Bowen).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Thurman’s valve with Bowen’s valve, which is entirely within the receptacle, since doing so would be a mere substitution of one known valve configuration for another known valve configuration with the expected results that the substituted valve would control flow (see MPEP 2143 I B).
Thurman is silent regarding a first or second flange, wherein the angle between the flanges is between 0° and 90°.  Arch discloses a connector assembly for a fitment, the connector assembly having a probe with a first (16) and second (14) flange, the flanges being disposed 0° to each other.  Arch discloses that a lockout collar (19) is separately attached between the flanges, the lockout collar provided to preclude inadvertent and undesirable coupling between the probe and the dispensing valve.
Therefore; it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Thurman as taught by Arch by including 
Regarding claim 8, Thurman discloses a cap (46) configured to engage with the dispensing valve on the flexible pouch.
Regarding claim 10, Thurman discloses that the probe of the adapter is disposed at an angle relative to the adapter, the angle being between about 0 degrees and about 90 degrees. (seen in Fig. 2)
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurman, Bowen and Arch as applied to claim 4 above, and further in view of Johnson (U.S. Pat. 8,413,857).
Regarding claim 6, Thurman is silent in regards to a pump.  Johnson teaches a service line of a pump is downstream of a dispensing system adapter and therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a pump downstream of Thurman’s adapter to transfer the fluid from the flexible pouch to the end point of usage.  (Johnson: col. 1, lines 31-34)
Regarding claim 12, Thurman discloses a dispensing valve but does not specify that it is a “duckbill valve”; however, Johnson discloses a similar dispensing valve (Fig. 1) with a duckbill valve (20) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Thurman’s known valve for Johnson’s known valve while expecting the same results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurman, Bowen and Arch as applied to claim 4 above, and further in view of Malinski (U.S. Pat. 9,090,443).
Regarding claim 7, Thurman discloses that the adapter includes an outlet opening (seen in Fig. 2) but is silent in regards to an outlet valve adjacent to the outlet opening.  Malinski discloses an adapter (“liquid transfer mechanism”) for dispensing a liquid from a container (154), the adapter includes an outlet valve (106) adjacent to an outlet opening, the outlet valve inherently having an open configuration and a closed configuration, wherein when the valve is in in the open configuration, the liquid is permitted to move from the adapter through the outlet opening, and when the valve is in the closed configuration, the liquid is prevented from moving through the outlet opening.  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include an outlet valve adjacent to Thurman’s outlet opening in order for the user to control the flow from the container.
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage (U.S. Pat. 4,375,864) in view of Arch, et al. (“Arch”) (U.S. Pat. 9,573,736).
Regarding claims 11 and 19, Savage discloses a dispensing system for storing and dispensing a liquid, the dispensing system comprising: a flexible pouch (14) having a dispensing valve (56), the valve inherently having an open (Figs. 6 & 7) configuration and a closed (Fig. 5) configuration; an adapter having a probe (66) configured to removably engage with the dispensing valve, the probe disposed at an angle of 0 degrees (claim 19) relative to the adapter; and a rigid container (12) having a receptacle (the internal space of the box of the bag-in-box dispensing system) and a spout orifice (16), the receptacle being configured to receive the flexible pouch and at least part of the adapter, wherein when the valve is in the open configuration, the liquid is permitted to move from the flexible pouch to the adapter, and wherein when the valve is in the closed configuration, the liquid is prevented from passing from the flexible pouch to the adapter (col. 6, lines 22-27); and one or more retention members (67, 98, 99 
Savage discloses that the probe has a first flange (78) but is silent regarding a second flange being disposed at an angle to the second flange, wherein the angle is between 0° and 90°.  Arch discloses a connector assembly for a fitment, the connector assembly having a probe with a first (16) and second (14) flange, the flanges being disposed 0° to each other.  Arch discloses that a lockout collar (19) is separately attached between the flanges, the lockout collar provided to preclude inadvertent and undesirable coupling between the probe and the dispensing valve.
Therefore; it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Savage as taught by Arch by including a second additional flange to accommodate a lockout collar to preclude inadvertent and undesirable coupling between the probe and the dispensing valve.  (Arch: abstract)
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurman, et al. (“Thurman”) (U.S. Pat. 9,010,589) in view of Arch, et al. (“Arch”) (U.S. Pat. 9,573,736).
Regarding claim 13, Thurman discloses that during the normal usage of his device, a user inherently performs the following steps: assembling a dispensing system by providing a rigid container (the box of the bag-in-box dispensing system) having a receptacle therein and an orifice (which retains the dispensing valve body’s plurality of separate flanges) (col. 4, lines 9-14) extending there through and being in fluid communication with the receptacle; introducing a flexible pouch (12) containing a liquid into the receptacle; introducing an adapter (202) into the orifice, such that the adapter is at least partly disposed in the receptacle; and engaging the 
Thurman is silent regarding a first or second flange, wherein the angle between the flanges is between 0° and 90°.  Arch discloses a connector assembly for a fitment, the connector assembly having a probe with a first (16) and second (14) flange, the flanges being disposed 0° to each other.  Arch discloses that a lockout collar (19) is separately attached between the flanges, the lockout collar provided to preclude inadvertent and undesirable coupling between the probe and the dispensing valve.
Therefore; it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Thurman as taught by Arch by including first and second flanges to accommodate a lockout collar to preclude inadvertent and undesirable coupling between the probe and the dispensing valve.  (Arch: abstract)

    PNG
    media_image1.png
    667
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    732
    media_image2.png
    Greyscale

Regarding claim 14, Thurman discloses the flexible pouch includes a dispensing valve (42), during the normal usage of his device, a user inherently removes a cap (46) from the dispensing valve prior to the step of engaging the adapter with the flexible pouch.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurman and Arch as applied to claim 13 above, and further in view of Johnson (U.S. Pat. 8,413,857).
Regarding claim 15, Thurman is silent in regards to a pump.  Johnson teaches a service line of a pump is downstream of a dispensing system adapter and therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed 
Claim(s) 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurman, et al. (“Thurman”) (U.S. Pat. 9,010,589) in view of Savage (U.S. Pat. 4,375,864) and Arch, et al. (“Arch”) (U.S. Pat. 9,573,736)
Regarding claim 11, Thurman discloses a dispensing system for storing and dispensing a liquid, the dispensing system comprising: a flexible pouch (12) having a dispensing valve (42), the valve inherently having an open configuration and a closed configuration; an adapter having a probe (202) configured to removably engage with the dispensing valve (col. 5, lines 3-13 and 62-65); and a rigid container having a receptacle (the internal space of the box of the bag-in-box dispensing system) and a spout orifice (which retains the dispensing valve body’s plurality of separate flanges) (col. 4, lines 9-14), the receptacle being configured to receive the flexible pouch and at least part of the adapter, wherein when the valve is in the open configuration, the liquid is permitted to move from the flexible pouch to the adapter, and wherein when the valve is in the closed configuration, the liquid is prevented from passing from the flexible pouch to the adapter (col. 6, lines 22-27).
Thurman discloses that the probe engages the dispensing valve but is silent that it includes one or more retention members configured to increase friction between the probe and the dispensing valve when the probe is engaged with the dispensing valve.  Savage discloses one or more retention members (67, 98, 99 65) configured to increase friction between a probe (66) and dispensing valve (56).  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Savage’s teaching of retention 
Thurman is silent regarding a first or second flange, wherein the angle between the flanges is between 0° and 90°.  Arch discloses a connector assembly for a fitment, the connector assembly having a probe with a first (16) and second (14) flange, the flanges being disposed 0° to each other.  Arch discloses that a lockout collar (19) is separately attached between the flanges, the lockout collar provided to preclude inadvertent and undesirable coupling between the probe and the dispensing valve.
Therefore; it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Thurman as taught by Arch by including first and second flanges to accommodate a lockout collar to preclude inadvertent and undesirable coupling between the probe and the dispensing valve.  (Arch: abstract)
Regarding claim 18, Thurman discloses a cap (46) configured to engage with the dispensing valve on the flexible pouch.
Regarding claim 19, Thurman discloses that the probe of the adapter is disposed at an angle relative to the adapter, the angle being between about 0 degrees and about 90 degrees. (seen in Fig. 2)
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurman, Savage and Arch as applied to claim 11 above, and further in view of Johnson (U.S. Pat. 8,413,857).
Regarding claim 16, Thurman is silent in regards to a pump.  Johnson teaches a service line of a pump is downstream of a dispensing system adapter and therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed 
Regarding claim 20, Thurman discloses a dispensing valve but does not specify that it is a “duckbill valve”; however, Johnson discloses a similar dispensing valve (Fig. 1) with a duckbill valve (20) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Thurman’s known valve for Johnson’s known valve while expecting the same results.
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Savage and Arch as applied to claim 11 above, and further in view of Johnson (U.S. Pat. 8,413,857).
Regarding claim 16, Savage is silent in regards to a pump.  Johnson teaches a service line of a pump is downstream of a dispensing system adapter and therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a pump downstream of Savage adapter to transfer the fluid from the flexible pouch to the end point of usage.  (Johnson: col. 1, lines 31-34)
Regarding claim 20, Savage discloses a dispensing valve but does not specify that it is a “duckbill valve”; however, Johnson discloses a similar dispensing valve (Fig. 1) with a duckbill valve (20) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Savage known valve for Johnson’s known valve while expecting the same results.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurman, Savage and Arch as applied to claim 11 above, and further in view of Malinski (U.S. Pat. 9,090,443).
Regarding claim 17, Thurman discloses that the adapter includes an outlet opening (seen in Fig. 2) but is silent in regards to an outlet valve adjacent to the outlet opening.  Malinski discloses an adapter (“liquid transfer mechanism”) for dispensing a liquid from a container (154), the adapter includes an outlet valve (106) adjacent to an outlet opening, the outlet valve inherently having an open configuration and a closed configuration, wherein when the valve is in in the open configuration, the liquid is permitted to move from the adapter through the outlet opening, and when the valve is in the closed configuration, the liquid is prevented from moving through the outlet opening.  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include an outlet valve adjacent to Thurman’s outlet opening in order for the user to control the flow from the container.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage and Arch as applied to claim 11 above, and further in view of Malinski (U.S. Pat. 9,090,443).
Regarding claim 17, Savage discloses that the adapter includes an outlet opening (dispensing end of hose 12) but is silent in regards to an outlet valve adjacent to the outlet opening.  Malinski discloses an adapter (“liquid transfer mechanism”) for dispensing a liquid from a container (154), the adapter includes an outlet valve (106) adjacent to an outlet opening, the outlet valve inherently having an open configuration and a closed configuration, wherein when the valve is in in the open configuration, the liquid is permitted to move from the adapter through the outlet opening, and when the valve is in the closed configuration, the liquid is prevented from moving through the outlet opening.  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include an outlet valve adjacent to Savage’s outlet opening in order for the user to control the flow from the container.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754